DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Improper grammar on P. 8, lines 9-10 “are not necessarily protrude out of the both ends” should read something similar to “do not necessarily protrude out both ends” 
P. 15, line 26 mentions reference 33 while Fig. 5 only has reference 33e
P. 17, line 22 spiral groove and spiral groove angle should be pluralized
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 20070052310 A1, hereinafter “Sakai”).
Regarding claim 1, Sakai teaches a motor shaft that has a cylindrical shape (Fig. 12, 452) and forms a rotational axis (Fig. 12, axis formed by an imaginary line axially through center of shaft) of a motor (Fig. 6, 413), 
the motor shaft comprising: a processing target region (Fig. 12, 400) having a first end (Fig. 12, top end of 400) closer to a bottom face of the cylindrical shape (Fig. 12, top end of 452) and a second end (Fig. 12, bottom end of 400) closer to a top face of the cylindrical shape (Fig. 12, bottom end of 452); 

    PNG
    media_image1.png
    727
    460
    media_image1.png
    Greyscale

a spiral groove (Fig. 12, section of 404 that extends from bottom left to top right corner) at least one turn of which surrounds an outer circumferential surface (Fig. 12, 453) in the processing target region (Fig. 12, 400); and a reverse spiral groove (Fig. 12, section of 404 that extends from bottom right 
Regarding claim 2, Sakai teaches the motor shaft according to claim 1. Sakai further teaches the shaft further comprising: a first-end circular groove (Fig. 12, 403 closer to the top of the figure) surrounding the outer circumferential surface (Fig. 12, 453) at the first end (Fig. 12, top end of 400); and a second-end circular groove (Fig. 12, 403 closer to the bottom of the figure) surrounding the outer circumferential surface (Fig. 12, 453) at the second end (Fig. 12, bottom end of 400).
	Regarding claim 3, Sakai teaches a motor shaft that has a cylindrical shape (Fig. 12, 452) and forms a rotational axis (Fig. 12, axis formed by an imaginary line axially through center of shaft) of a motor (Fig. 6, 413), the motor shaft comprising: a processing target region (Fig. 12, 400) having a first end (Fig. 12, top of 400) closer to a bottom face of the cylindrical shape (Fig. 12, top of 452) and a second end closer (Fig. 12, bottom of 400) to a top face (Fig. 12, bottom of 452) of the cylindrical shape; a spiral groove (Fig. 12, section of 404 that extends from bottom left to top right corner) at least one turn of which surrounds an outer circumferential surface (Fig. 12, 453) of the cylindrical shape between the first end and the second end; and at least one of a first-end circular groove (Fig. 12, 403 closer to top of the figure) and a second-end circular groove (Fig. 12, 403 closer to bottom of the figure) the first-end circular groove being provided at the first end (Fig. 12, top of 400) and surrounding the outer circumferential surface (Fig. 12, 453), the second-end circular groove being provided at the second end (Fig. 12, bottom of 400) and surrounding the outer circumferential surface (Fig. 12, 453).
	Regarding claim 4, Sakai teaches the motor shaft according to claim 1. Sakai further teaches wherein the spiral groove (Fig. 12, section of 404 that extends from bottom left to top right corner) comprises a plurality of spiral grooves. 
Regarding claim 12, Sakai teaches the motor shaft according to claim 2. Sakai further teaches wherein the spiral groove is continuous with the first-end circular groove and the second-end circular groove (Fig. 12, notice how spirals 404 extend continuously into the grooves 403 at the edges).
	Regarding claim 13, Sakai teaches the motor shaft according to claim 2. Sakai further teaches wherein at least one of the first-end circular groove and the second-end circular groove has a groove width longer than a width of the spiral groove (Fig. 12, notice the width of 403 is greater than the width of the grooves 404).
	Regarding claim 15, Sakai teaches a rotor (Fig. 12, 550), comprising: the motor shaft according to claim 1 (see earlier in this Office Action) and a plastic magnet (Fig. 6, 454) fixed to the processing target region (Fig. 6, 400) of the motor shaft (“The permanent magnet 454 is formed by injection molding a composite material produced by mixing magnetic powder with thermoplastic resin such as polyphenylene sulfide (PPS) and poly acetal (POM)”, [0065]).

    PNG
    media_image2.png
    741
    527
    media_image2.png
    Greyscale

Regarding claim 16, Sakai teaches a motor (Fig. 6, 413), including the rotor according to claim 15 (see above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Toshima (US 4748354 A).
Regarding claim 5, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein an inner wall of the spiral groove has a bottom, the bottom being closest to a center of a circle of the cylindrical shape and being V-shaped.
Toshima teaches a rotor groove wherein an inner wall (Fig. 1, V-shaped part of 8) of the groove (Fig. 1, 8) has a bottom (Fig. 1, center point of 8), the bottom being closest to a center of a circle of the cylindrical shape (look at 3 in Fig. 1 and where it corresponds to in Fig. 5 to see how this point is the closest to the center of the round rotor) and being V-shaped.

    PNG
    media_image3.png
    314
    295
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    312
    336
    media_image4.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral groove of Sakai to have the shape taught by Toshima.
	This would have the advantage of balancing structural support of the groove while ensuring the groove covers a large surface area which would improve the groove’s ventilation capabilities (“Thus, the area of the ventilation groove 8 shown in FIG. 1 becomes the largest in the spaces which can be selected by considering the allowable stress and the area necessarily becomes larger than that obtainable in the U shaped or other configured ventilation grooves of conventional construction, so that the ventilation capacity of the ventilation groove 8 is also rendered the largest and the cooling effect of the groove 8 becomes the largest as well”, col. 3, 6-19). Additionally, this increased surface area would improve the ability of the grooves to keep a magnet mounted on the target area from moving around by having increase contact with said magnet. 
	Regarding claim 6, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein the spiral groove is a cut groove having an uppermost portion, the uppermost portion being radially most distant from a center of a circle of the cylindrical shape and being in agreement with the outer circumferential surface.
Toshima teaches a rotor groove wherein the groove is a cut groove having an uppermost portion (Fig. 1, outer edges of 8), the uppermost portion being radially most distant from a center of a circle of the cylindrical shape (notice 3 in Fig. 1 and where it corresponds to in Fig. 5 to see how this point is farthest from the round rotor) and being in agreement with the outer circumferential surface (Fig. 1, outer edge of 8 meets with bottom of 6 which is the outer edge of 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral groove of Sakai to have the shape taught by Toshima.

Regarding claim 7, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein the spiral groove has a groove depth shorter than a groove width.
	Toshima teaches a rotor groove where the groove depth is short than the groove width (Fig. 1, width of “V” 8 is greater than its depth). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral groove of Sakai to have the shape taught by Toshima.
	This would have the advantage of balancing structural support of the groove while ensuring the groove covers a large surface area which would improve the groove’s ventilation capabilities (“Thus, the area of the ventilation groove 8 shown in FIG. 1 becomes the largest in the spaces which can be selected by considering the allowable stress and the area necessarily becomes larger than that obtainable in the U shaped or other configured ventilation grooves of conventional construction, so that the ventilation capacity of the ventilation groove 8 is also rendered the largest and the cooling effect of the groove 8 becomes the largest as well”, col. 3, 6-19). Additionally, this increased surface area would improve the ability of the grooves to keep a magnet mounted on the target area from moving around by having increase contact with said magnet. 
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Cross (US 20220052578 A1).
Regarding claim 8, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein the spiral groove is inclined at 45 degrees with respect to the rotational axis.
Cross teaches a rotor with a spiral groove (Fig. 7, 48) wherein the spiral groove is inclined at 45 degrees with respect to the rotational axis (“Typically, the helix angle is within a range of 5° to 85° relative to the rotating axis of the rotor is used. More preferably it is within the range 30° to 60° and most preferably within the range 30° to 45°”, [0077]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral groove of Sakai to be inclined at 45 degrees relative to the rotational axis as taught by Cross. 
This would have the advantage of making the groove contact with the supported magnet even between the axial and circumferential directions, thereby distributing the additional structural support created by the grooves evenly between the two directions. 
Regarding claim 9, Sakai teaches the motor shaft according to claim 1. 
Sakai does not teach wherein the spiral groove is inclined at 45 degrees or more with respect to the rotational axis. 
Cross teaches a rotor with a spiral groove (Fig. 7, 48) wherein the spiral groove is inclined at 45 degrees or more with respect to the rotational axis (“Typically, the helix angle is within a range of 5° to 85° relative to the rotating axis of the rotor is used. More preferably it is within the range 30° to 60° and most preferably within the range 30° to 45°”, [0077]).

	This would have the advantage of increasing the groove contact in the circumferential direction relative to the axial direction, thereby providing additional structural support in the circumferential direction.
Regarding claim 10, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein the spiral groove is inclined at less than 45 degrees with respect to the rotational axis.
Cross teaches a rotor with a spiral groove (Fig. 7, 48) wherein the spiral groove is inclined at less than 45 degrees with respect to the rotational axis (“Typically, the helix angle is within a range of 5° to 85° relative to the rotating axis of the rotor is used. More preferably it is within the range 30° to 60° and most preferably within the range 30° to 45°”, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral groove of Sakai to be inclined at less than 45 degrees relative to the rotational axis as taught by Cross. 
	This would have the advantage of increasing the groove contact in the axial direction relative to the circumferential direction, thereby providing additional structural support in the axial direction.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Siess et al. (US 20040046466 A1, hereinafter “Siess”).
Regarding claim 11, Sakai teaches the motor shaft according to claim 1.
Sakai does not teach wherein the spiral groove includes a wall configured to fill the spiral groove at predetermined spacings, and the wall has an uppermost portion, the uppermost portion being 
	Siess teaches a rotor with a spiral groove (Fig. 1, 25) wherein the spiral groove includes a wall (Fig. 1, 27) configured to fill the spiral groove at predetermined spacings (Fig. 1, 26), and the wall has an uppermost portion (Fig. 1, outer most circumferential portion of 27), the uppermost portion being radially most distant from a center of a circle of the cylindrical shape (the outer most circumferential portion is by definition farthest from the center of the circle) and being in agreement with the outer circumferential surface (“The enveloping flux return structure 18 consists of an integral tubular body into which circumferential slots 25 are cut. The slots 25 define respective rings 35”, [0016] the slots are cut in, so wall 27 is the same depth as the outer circumferential surface of the rotor 18).

    PNG
    media_image5.png
    252
    746
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spiral of Sakai to have a partially filled bridge portion as taught by Siess. 
	This would have the advantage of allowing for more precise placement of the rotor in the housing (“The enveloping flux return structure divided into rings in the region of the micromotor is continuous in the region of the pump housing. Because of the integrity of pump housing and enveloping flux return structure, a particularly exact centering of the pump housing relative to the micromotor is achieved. The assembly and the demands of precision made thereon are simplified”, [0007]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Takahashi et al. (US 20200153298 A1, hereinafter “Takahashi”).
Regarding claim 17, Sakai teaches the motor according to claim 16. 
Sakai does not teach the motor being used in a blower. 
Takahashi teaches a rotor for an electric motor to be used in a blower (“As the rotor 2 of the motor 1 rotates, the impeller 504 attached to the shaft 11 rotates and blows air outdoors. During cooling operation of the air conditioning apparatus 500, heat discharged when refrigerant compressed by the compressor 509 is condensed in a condenser (not illustrated) is discharged outdoors by the outdoor fan 10 blowing air”, [0117]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Sakai by incorporating the motor into a blower as taught by Takahashi. 
	This would have the advantage of incorporating the device into a commercially desirable application. 
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following are reasons for allowance. 
Regarding claim 14, Sakai teaches the motor shaft according to claim 2.
Sakai does not teach further comprising a circular groove configured to be connected to a retaining ring used for fixation of a bearing, wherein at least one of the first-end circular groove and the second-end circular groove has a groove width longer than a width of the circular groove.
	Yamamoto et al. (US 20130285482 A1, hereinafter “Yamamoto”) teaches a rotor shaft (Fig. 37, 150), comprising a circular groove (Fig. 37, 1a) configured to be connected to a retaining ring used for 

    PNG
    media_image6.png
    530
    600
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    370
    601
    media_image7.png
    Greyscale

However, Yamamoto does not teach wherein at least one of the first-end circular groove and the second-end circular groove has a groove width longer than a width of the circular groove.  For this reason, the prior art has failed to anticipate or render obvious claim 14. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleischmann et al. (EP 2945260 A2) teaches a rotor with cut spiral and reverse spiral grooves. 

    PNG
    media_image8.png
    197
    420
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834              

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834